 


109 HR 5246 IH: Medicare Teaching Anesthesiology Funding Restoration Act of 2006
U.S. House of Representatives
2006-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 5246 
IN THE HOUSE OF REPRESENTATIVES 
 
April 27, 2006 
Mr. Shaw (for himself and Mr. Sessions) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend title XVIII of the Social Security Act to restore financial stability to Medicare anesthesiology teaching programs for resident physicians. 
 
 
1.Short titleThis Act may be cited as the Medicare Teaching Anesthesiology Funding Restoration Act of 2006.  
2.FindingsCongress finds the following: 
(1)The current Medicare payment policy for Medicare beneficiary services furnished by academic anesthesiology programs administered by the Centers for Medicare & Medicaid Services (CMS) is unfair and underpays such programs by 50 percent. In its 1991 rule change, CMS singled out academic anesthesiology programs alone for a reduction in payment when teaching anesthesiologists supervise residents in two concurrent cases. This policy change was unique to anesthesiology and does not affect other medical specialties or non-physician providers. 
(2)The current Medicare payment policy administered by CMS for academic anesthesiology programs is causing significant harm to academic anesthesiology programs nationwide by contributing to an overall decline in the number of such programs. Before the current policy went into effect in 1994, there were 162 academic anesthesiology programs nationwide. Today, 130 academic anesthesiology programs exist. As such programs close, medical students will face diminished opportunities to enter the specialty of anesthesiology and patients in the United States will see increased shortages in anesthesiology medical care in the operating room and pain clinics and through critical care medicine. 
(3)The current Medicare payment policy administered by CMS for academic anesthesiology programs is shortchanging academic anesthesiology programs an average of $400,000 annually, with some programs losing in excess of $1 million. As such Medicare payment decreases continue, academic anesthesiology programs are experiencing increasing difficulty filling faculty appointments and sustaining research and development of new advances in anesthesiology medical care that have previously contributed to its outstanding patient safety record. 
3.PurposeThe purpose of this Act is to restore the Medicare payment policy for academic anesthesiology programs to the policy administered by the Centers of Medicare & Medicaid Services before 1994 in order to— 
(1)ensure the financial stability of academic anesthesiology programs in order to provide sufficient opportunities for physician residents to pursue the specialty of anesthesiology, so that patients continue to have access to quality medical care in the operating room and pain clinics and through critical care medicine; and 
(2)enable the specialty of anesthesiology to continue making advances in patient safety through research based in academic programs. 
4.Special payment rule for teaching anesthesiologists Section 1848(a) of the Social Security Act (42 U.S.C. 1395w–4(a)) is amended— 
(1)in paragraph (4)(A), by inserting except as provided in paragraph (5), after anesthesia cases,; and  
(2)by adding at the end the following new paragraph: 
 
(5)Special rule for teaching anesthesiologistsWith respect to physicians' services furnished on or after January 1, 2007, in the case of teaching anesthesiologists involved in the training of physician residents in a single anesthesia case or two concurrent anesthesia cases, the fee schedule amount to be applied shall be 100 percent of the fee schedule amount otherwise applicable under this section if the anesthesia services were personally performed by the teaching anesthesiologist alone and paragraph (4) shall not apply if— 
(A)the teaching anesthesiologist is present during all critical or key portions of the anesthesia service or procedure involved; and 
(B)the teaching anesthesiologist (or another anesthesiologist with whom the teaching anesthesiologist has entered into an arrangement) is immediately available to furnish anesthesia services during the entire procedure. . 
 
